Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of the Claims
Claims 1-5 and 8-13 are currently pending.  Claims 6-7 have been cancelled.

Response to Arguments
Applicant’s arguments, see Remarks, filed April 22, 2022, with respect to the rejections of Claims 1-5 and 8-13 under 35 U.S.C. 101 have been fully considered but are not persuasive.  
Applicant alleges that the present invention is patent eligible because it is not directed towards organizing human activities, specifically because it cannot be executed by a human utilizing a mental process while following a procedure that organizes human activity, e.g. see pgs. 10-11 of Remarks – Examiner disagrees.
Examiner notes that Applicant does not provide a rationale explaining why the identified limitations cannot properly be managed mentally by a physician but instead merely concludes that a human would not be able to handle managing data on future prescriptions, current medications, current medical conditions, and adverse relationships between prescriptions, medications, and medical conditions for numerous patients.  Examiner asserts that the aforementioned steps, without supporting language from the Specification and/or additional amendments to the claim language, are within the ordinary duties of physicians.  For example, thinking about and/or considering a course of treatment (i.e. future prescriptions and current medications based on current medical conditions) and potential side effects (i.e. adverse relationships) is well within the ordinary duties of a prescribing physician.
Applicants further allege that the additional elements recited by the claims represent significantly more than the abstract idea, specifically “the remote server, which employs complex medication and medical condition referencing to determine whether certain prescriptions are acceptable under a wide variety of circumstances,” e.g. see pg. 11 of Remarks – Examiner disagrees.
Even assuming, arguendo, that the remote server executes the aforementioned functions, the remote server itself represents a generic computer structure that is merely utilized as a tool to execute the abstract idea (i.e. the processing of data to determine whether certain prescriptions are acceptable).
Applicants further allege that the communication of data using the radio communication devices are limitations “specifically geared toward circumstances under which a human is unable to accomplish the instructed method,” e.g. see pgs. 11-12 of Remarks – Examiner disagrees.
As shown below, the radio communications devices themselves are deemed additional elements and are not considered part of the abstract idea.  Furthermore, similar to the remote server, the radio communication devices represent generic computing structure that is merely utilized as a tool to execute the abstract idea (i.e. the communication of data).
Applicants also allege that the functions of the combination of the medical professional PC device, pharmaceutical PC device, and at least on remote server represent significantly more than the abstract idea, e.g. see pg. 12 of Remarks – Examiner disagrees.
As stated above, the structural limitations themselves are considered additional elements, wherein the aforementioned structural elements represent generic computing structure, and hence do not amount to significantly more than the abstract idea.  
Examiner acknowledges that an invention may deemed be patent eligible, even when the additional elements are all generic computer, network, and Internet components, e.g. see Bascom.  However, in order for the invention to be deemed significantly more than the abstract idea, the claims must recite a non-conventional and non-generic arrangement of additional elements, e.g. see Bascom.  For example, the court identified that the invention of Bascom, specifically the installation of the filtering tool at a specific location, remote from end-users, with customizable filtering features specific to each end-user, achieved numerous advantages over conventional systems, such as making the system less susceptible to hacking and less dependent on local hardware and software, and less confined to an inflexible one-size-fits-all scheme.  In contrast, Applicants have identified no similar advantages and/or improvements, but instead merely conclude that the various structural elements and their associated functions should be considered significantly more than the abstract idea.
For the aforementioned reasons, Claims 1-5 and 8-13 are rejected under 35 U.S.C. 101.

Applicant’s arguments, see Remarks, filed April 22, 2022, with respect to the rejections of Claims 1-5 and 8-13 under 35 U.S.C. 103 have been fully considered but are not persuasive.  
Applicants first allege that Ghani is not properly combined with Trifunov because Ghani teaches away from issuing an IC card to store patient information as is taught by Trifunov, specifically citing language from Ghani paragraph [0072], e.g. see pgs. 15-16 of Remarks – Examiner disagrees.
Paragraph [0072] of Ghani discloses that a patient may have access to their prescriptions through the platform, wherein the platform may also integrate with pharmacies, including pharmacies located within a prescribed geographical range of the patient.  Nothing in Ghani paragraph [0072] teaches away from the use of an IC card.  For example, Ghani repeatedly teaches that the patient may access various functions of the system through a mobile platform, e.g. see Ghani paragraph [0089].  That is, Ghani teaches the use of a mobile device, and Trifunov also teaches the use of a mobile device, wherein the mobile device is embodied as an IC card.  As stated below, it would be obvious to modify Ghani to incorporate the IC card as taught by Trifunov in order to aid healthcare providers in making the highest quality and most cost-effective choices for a patient, based on the patient’s unique profile, without the need for expensive or time-consuming prior authorization or fail-first processes, e.g. see Trifunov paragraph [0013].
Examiner further notes that the language of paragraph [0072] of Ghani states various functions that the system may perform, as opposed to preferred embodiments, much less requirements.  That is, paragraph [0072] of Ghani discloses that the platform may integrate with pharmacies within a geographical range of the patient, but does not disclose that the platform must, for example, be executed by a pharmacy computer, or even that this setup would be preferable.  Hence, contrary to Applicant’s assertions, Ghani does not teach away from the use of an IC card as a means of verifying the patient’s prescription.
Applicants further allege that Nusimow is deficient to teach “prompting the medical professional account to upload a new medication request,” e.g. see pg. 16 of Remarks – Examiner disagrees.
Examiner firstly notes that Ghani is cited to teach a physician uploading of patient medical history to the server, e.g. see Ghani paragraphs [0025] and [0046].  However, Ghani does not explicitly teach that this uploading is prompted by the system.  Hence, Nusimow is cited to teach providing the user with a graphical display comprising buttons (i.e. prompts) for the physician to input (i.e. upload) patient medical history information and new electronic prescriptions (i.e. new medication requests), e.g. see Nusimow paragraphs [0104], [0108], [0112], and [0114], Fig. 6.  Given the broadest reasonable interpretation, a “button” as disclosed by Nusimow is properly interpreted as a “prompt” because the buttons are graphical representations generated by the system that induce a user to provide the information, e.g. see https://www.dictionary.com/browse/prompt.  It would have been obvious to modify Ghani to incorporate prompting the user for a patient medical history and medication request as taught by Nusimow in order to provide an efficient, improved medical practice, e.g. see Nusimow paragraphs [0028]-[0029].
Applicant also alleges that Harper is improperly combined with Ghani because Ghani teaches away from the use of a physical patient device or card to facilitate in-person validation of a prescription, again citing paragraph [0072] of Ghani, e.g. see pg. 17 of Remarks – Examiner disagrees.
As stated above, Examiner notes that the language of paragraph [0072] of Ghani states various functions that the system may perform, as opposed to preferred embodiments, much less requirements.  That is, paragraph [0072] of Ghani discloses that the platform may enable a physician to prescribe medication to a patient after a real-time consultation service, but does not disclose that the platform must, for example, perform a remote consultation in order to obtain the prescription, or even that this setup would be preferable.  For example, Ghani paragraphs [0067], [0079], and [0097] all disclose potential functions of the platform for a patient and physician during an in-person visit.  Hence, contrary to Applicant’s assertions, Ghani does not teach away from the use of a physical patient device or card to facilitate in-person validation of a prescription.
Applicants further broadly allege that Examiner has engaged in hindsight in reconstructing the claimed invention, e.g. see pg. 17 of Remarks – Examiner disagrees.
In response to applicant's argument that Examiner’s conclusion of obviousness is based upon improper hindsight reasoning, it must be recognized that any judgment on obviousness is in a sense necessarily a reconstruction based upon hindsight reasoning.  But so long as it takes into account only knowledge which was within the level of ordinary skill at the time the claimed invention was made, and does not include knowledge gleaned only from the applicant's disclosure, such a reconstruction is proper.  See In re McLaughlin, 443 F.2d 1392, 170 USPQ 209 (CCPA 1971).  As stated above, and as shown below in the body of the rejections themselves under 35 U.S.C. 103, Examiner has provided proper rationale for combining the references and hence has not relied upon improper hindsight reasoning.
For the aforementioned reasons, Claims 1-5 and 8-13 are rejected under 35 U.S.C. 103.

Claim Objections
Claims 4 and 11 are objected to because of the following informalities:  as presently amended, Claims 4 and 11 now appear to be duplicate claims.  
Applicant is advised that should Claim 4 be found allowable, Claim 11 will be objected to under 37 CFR 1.75 as being a substantial duplicate thereof. When two claims in an application are duplicates or else are so close in content that they both cover the same thing, despite a slight difference in wording, it is proper after allowing one claim to object to the other as being a substantial duplicate of the allowed claim. See MPEP § 608.01(m).
Appropriate correction is required.





Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-5 and 8-13 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more. 

Step 1
Claims 1-5 and 8-13 are within the four statutory categories.  Claims 1-5 and 8-13 are drawn to a method for identifying adverse medication interactions, which is within the four statutory categories (i.e. process).

Prong 1 of Step 2A
Claim 1 recites: A method of universal medical information distribution, the method comprises the steps of:
providing, using at least one remote server, at least one medical professional account to at least one medical professional, managed by the at least one remote server, wherein the at least one medical professional account is associated with a medical professional personal computing (PC) device, wherein one of the at least one medical professional account is accessed by the medical professional PC device; 
providing, using the at least one remote server, at least one patient account and plurality of medications managed by the at least one remote server, wherein each patient account is associated with at least one taken medication from the plurality of medications, and wherein each taken medication is associated to at least one conflicting medication from the plurality of medications and, wherein each patient account is stored on a patient identifier device, wherein the patient identifier device is a portable card that includes a first radio communication module, wherein each of the at least one patient account and plurality of medications is accessed by the corresponding medical professional PC device; 
providing, using the at least one remote server, at least one pharmaceutical account managed by the at least one remote server, wherein the pharmaceutical account is associated with a pharmaceutical PC device, wherein the pharmaceutical PC device includes a third radio communication module, wherein one of the at least one pharmaceutical account is accessed by the pharmaceutical PC device; 
prompting, using the medical professional PC device, the at least one medical professional account to upload a patient history through the medical professional PC device; 216/282,030 
generating, using the at least one remote server, a patient profile for the patient account, wherein the patient profile includes the patient history and the taken medications; 
sending, using the first radio communication module and the third radio communication module, the patient profile from the patient identifier device to the pharmaceutical PC device; 
prompting, using the medical professional PC device, the medical professional account to upload a new medication request through the medical professional PC device; 
comparing, using the at least one remote server, the new medication request to the at least one conflicting medication in order to identify at least one adverse medication interaction match; 
displaying, using the medical professional PC device, an adverse medication notification if the at least one adverse medication interaction is identified,
generating, using the at least one remote server, a prescription notification from the new medication request, if the at least one adverse medication interaction match is not identified; and, 
sending, using the at least one remote server, the prescription notification to the pharmaceutical PC device, if the at least one adverse medication interaction match is not identified.
The limitations of providing a medical professional account, providing a patient account comprising taken medications and associated conflicting medications, providing a pharmaceutical account, prompting the medical professional to provide patient history, generating and transmitting a patient profile comprising the patient history and associated medications, prompting the medical professional to provide a new medication request, comparing the new medication request to the conflicting medications to identify adverse medication interactions, displaying an adverse medication interaction notification to the medical professional when an adverse medication interaction is identified, given the broadest reasonable interpretation, generating a prescription notification if the adverse medication interaction is not identified, and transmitting the prescription notification to the pharmacy if the adverse medication interaction is not identified, cover the abstract idea of a certain method of organizing human activity because they recite managing personal behavior or relationships or interactions between people (i.e. social activities, teaching, and following rules or instructions – in this case the limitations related to the prompting of the medical professional are reasonably interpreted as the medical professional following instructions), and/or a mental process that a neurologist should follow when testing a patient for nervous system malfunctions (i.e. in this case the steps of providing the various data, and reviewing the provided data to identify adverse medication interactions is reasonably interpreted as a mental process a doctor should follow when diagnosing a patient and/or providing a prescription request for a patient), e.g. see MPEP 2106.04(a)(2).  Any limitations not identified above as part of the abstract idea are deemed “additional elements,” and will be discussed in further detail below.
Dependent Claims 2-5 and 8-13 include other limitations, for example Claim 2 recites transmitting the patient profile and granting access to the medical professional account to view the patient profile, Claims 3 and 9 recites steps further requiring the medical professional and pharmaceutical account to verify their credentials, Claims 4-5 and 10-11 recite identifying adverse medication interactions based on a current patient condition, Claim 8 recites setting up a particular pickup time and location for the prescription and updating the patient profile with the new medication, Claim 12 recites a series of interactions between the medical professional and pharmaceutical account in making changes to the patient profile, and Claim 13 recites providing a supplementary medical professional account and alerting the supplementary medical professional account when the medical professional modifies the patient profile, but these only serve to further narrow the abstract idea, and a claim may not preempt abstract ideas, even if the judicial exception is narrow, e.g. see MPEP 2106.04.  Hence dependent Claims 2-13 are nonetheless directed towards fundamentally the same abstract idea as independent Claim 1.

Prong 2 of Step 2A
Claims 1-5 and 8-13 are not integrated into a practical application because the additional elements (i.e. any limitations that are not identified as part of the abstract idea) amount to no more than limitations which:
amount to mere instructions to apply an exception – for example, the recitation of the medical professional device, the patient identifier device, the pharmaceutical device, the radio communication modules, and the remote server, which amounts to merely invoking a computer as a tool to perform the abstract idea, e.g. see lines 3-25 of pg. 4 of the present Specification, see MPEP 2106.05(f);
generally link the abstract idea to a particular technological environment or field of use – for example, the claim language directed towards the medical professional device, patient device, and server handling a medical professional account and a patient account, wherein the data processed comprises medication data, which amounts to limiting the abstract idea to the field of healthcare/the environment of computers, see MPEP 2106.05(h); and/or
Additionally, dependent Claims 2-5 and 8-13 include other limitations, but these limitations do not include any additional elements beyond those already recited in independent Claim 1, and hence also do not integrate the aforementioned abstract idea into a practical application.

Step 2B
Claims 1-5 and 8-13 do not include additional elements that are sufficient to amount to “significantly more” than the judicial exception because the additional elements (i.e. the elements other than the abstract idea), as stated above, are directed towards no more than limitations that amount to mere instructions to apply the exception, and/or generally link the abstract idea to a particular technological environment or field of use, which, even when reevaluated under the considerations of Step 2B of the analysis, do not amount to “significantly more” than the abstract idea. 
Dependent Claims 2-5 and 8-13 include other limitations, but none of these limitations are deemed significantly more than the abstract idea because, as stated above, the aforementioned dependent claims do not recite any additional elements not already recited in independent Claim 1, and hence do not amount to “significantly more” than the abstract idea.
Thus, taken alone, the additional elements do not amount to significantly more than the abstract idea identified above.  Furthermore, looking at the limitations as an ordered combination adds nothing that is not already present when looking at the elements taken individually, and there is no indication that the combination of elements improves the functioning of a computer or improves any other technology, and their collective functions merely provide conventional computer implementation.
Therefore, whether taken individually or as an ordered combination, Claims 1-5 and 8-13 are nonetheless rejected under 35 U.S.C. 101 as being directed to non-statutory subject matter.
	
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1-2, 4-5, and 10-11 are rejected under 35 U.S.C. 103 as being unpatentable over Ghani (Pub. No. US 2017/0116384) in view of Trifunov (Pub. No. US 2013/0197934), further in view of Nusimow (Pub. No. US 2016/0004835) and Neuman (Pub. No. US 2003/0158755).

Regarding Claim 1, Ghani discloses the following: A method of universal medical information distribution, the method comprises the steps of:
providing, using at least one remote server, at least one medical professional account to at least one medical professional, managed by the at least one remote server (The system includes at least one server, wherein the server includes a login module for physicians to login to the server, e.g. see paragraphs [0113] and [0116].), wherein the at least one medical professional account is associated with a medical professional personal computing (PC) device (The system includes a physician device (i.e. a medical professional PC device) to access the server, e.g. see paragraph [0113], Fig. 1.), wherein one of the at least one medical professional accounts is accessed by the medical professional PC device (The physician device logs into the server to access the physician account to enable the physician to perform various functions, for example a real-time consultation with a patient and/or other medical professionals, e.g. see paragraphs [0102], [0113], and [0116].); 
providing, using the at least one remote server, at least one patient account and plurality of medications managed by the at least one remote server (The server includes a login module for a patient to login to the server (i.e. via a patient account), e.g. see paragraph [0116].), wherein each patient account is associated with at least one taken medication from the plurality of medications (The system stores patient profile information including medications the patient is currently taking, e.g. see paragraph [0073].);
providing, using the at least one remote server, at least one pharmaceutical account managed by the at least one remote server, wherein the pharmaceutical account is associated with a pharmaceutical PC device (The system is integrated with pharmacies, wherein the system communicates an electronic prescription to a pharmacy, e.g. see paragraphs [0072], [0082], and [0121] – that is, the hardware utilized by the pharmacy to receive the electronic prescription is interpreted as a “pharmaceutical PC device” and the functionality of the pharmacy actually receiving the data itself is interpreted as being achieved via the use of a “pharmaceutical account.”)
the medical professional account uploading, using a medical professional PC device, a patient history through the medical professional PC device (The system enables physicians, utilizing a physician endpoint device, to provide the patient medical history to the server, e.g. see paragraphs [0025] and [0046].); 
generating, using the at least one remote server, a patient profile for the patient account, wherein the patient profile includes the patient history and the taken medications (The server generates a user interface for the patient (i.e. a patient profile), wherein the user interface includes the patient medical history and any medications the patient is currently taking, e.g. see paragraphs [0070], [0073], and [0095]-[0096], Figs. 7A-7B.); 
the medical professional account uploading, using the medical professional PC device, a new medication request through the medical professional PC device (The system enables physicians, utilizing physician endpoint devices, to provide prescription requests to the server, e.g. see paragraphs [0048], [0072], and [0082].); 
However, Ghani does not explicitly teach the following: 
(A)	wherein each patient account is stored on a patient identifier device;
(B)	wherein the patient identifier device is a portable card that includes a first radio communication module, wherein each of the at least one patient account and plurality of medications is accessed by the corresponding medical professional PC device;
(C)	wherein the uploading of the patient history and the new medication request is prompted;
(D)	wherein each taken medication is associated to at least one conflicting medication from the plurality of medications
(E)	comparing, using the at least one remote server, the new medication request to the at least one conflicting medication in order to identify at least one adverse medication interaction match;
(F)	displaying, using the medical professional PC device, an adverse medication notification if the at least one adverse medication interaction is identified;
(G)	generating, using the at least one remote server, a prescription notification from the new medication request, if the at least one adverse medication interaction match is not identified; and, 
(H)	sending, using the at least one remote server, the prescription notification to the pharmaceutical PC device, if the at least one adverse medication interaction match is not identified
(I)	wherein the pharmaceutical PC device includes a third radio communication module, wherein one of the at least one pharmaceutical account is accessed by the pharmaceutical PC device;
(J)	sending, using the first radio communication module and the third radio communication module, the patient profile from the patient identifier device to the pharmaceutical PC device;
(A)-(B)	Trifunov teaches that it was old and well known in the art of healthcare, at the effective filing date, for the system to include a portable patient computing device, such as an IC card, e.g. see paragraphs [0024] and [0033].  Furthermore, the portable computing device stores various patient information, such as patient insurance data, health information, and profile information, e.g. see paragraphs [0024] and [0035]-[0044], Fig. 5, to aid healthcare providers in making the highest quality and most cost-effective choices for a patient, based on the patient’s unique profile, without the need for expensive or time-consuming prior authorization or fail-first processes.  Additionally, the patient IC card may communicate with a terminal (i.e. a medical professional PC device) using radio waves, e.g. see paragraph [0033] – that is, the patient IC card includes a first radio communication module to transmit the data over radio waves, wherein the terminal includes a second radio communication module to receive the data embodied as radio waves.
Therefore, at the effective filing date, it would have been prima facie obvious to one ordinarily skilled in the art of healthcare to modify Ghani to incorporate storing the patient account on a portable computing device as taught by Trifunov in order to aid healthcare providers in making the highest quality and most cost-effective choices for a patient, based on the patient’s unique profile, without the need for expensive or time-consuming prior authorization or fail-first processes, e.g. see Trifunov paragraph [0013], and because doing so could be performed readily and easily by any person of ordinary skill in the art, without undue experimentation or risk of unexpected results.
(C)	Nusimow teaches that it was old and well known in the art of healthcare, at the effective filing date, for the system to include a physician user, e.g. see paragraph [0102]-[0103].  Furthermore, the system displays buttons (i.e. prompts) for the physician to input (i.e. upload) patient medical history information and new electronic prescriptions (i.e. new medication requests), e.g. see paragraphs [0104], [0108], [0112], and [0114], Fig. 6, to provide an efficient, improved medical practice.
Therefore, at the effective filing date, it would have been prima facie obvious to one ordinarily skilled in the art of healthcare to modify Ghani and Trifunov to incorporate prompting the user for a patient medical history and medication request as taught by Nusimow in order to provide an efficient, improved medical practice, e.g. see Nusimow paragraphs [0028]-[0029], and because doing so could be performed readily and easily by any person of ordinary skill in the art, without undue experimentation or risk of unexpected results.
(D)-(H)	Neuman teaches that it was old and well known in the art of healthcare, at the effective filing date, for the system to include a server, wherein the server stores data for medications including drug interactions and all contraindications, e.g. see paragraphs [0050].  Furthermore, the system includes the functionality of assessing drug-drug interactions, wherein the system first determines medications the patient is currently taking, and then compares the information for the current medications to another medication (i.e. a new medication request), and further generates an alert (i.e. an adverse medication notification) when it is determined that a drug the patient is currently taking interacts with another drug, e.g. see paragraph [0054], Figs. 8 and 19, to enable healthcare providers to resolve any potential prescription problems before prescriptions are presented to a pharmacist to fill.  Additionally, if the system does not detect that a drug alert should be generated, it transitions to a finish prescription screen (i.e. a prescription notification) and transmits the electronic prescription to a pharmacy after it has not identified an alert that should be issued, e.g. see Neuman paragraphs [0095]-[0098] and [0124], Figs. 20-21.  
Therefore, at the effective filing date, it would have been prima facie obvious to one ordinarily skilled in the art of healthcare to modify the combination of Ghani, Trifunov, and Nusimow to incorporate the drug interaction database and warning a user of a potential drug interaction as taught by Neuman in order to enable healthcare providers to resolve any potential prescription problems before prescriptions are presented to a pharmacist to fill, e.g. see Neuman paragraph [0007], and because doing so could be performed readily and easily by any person of ordinary skill in the art, without undue experimentation or risk of unexpected results.
(I)-(J)	Harper teaches that it was old and well known in the art of healthcare, at the effective filing date, for the system to include an optical prescription card (i.e. a patient device) that communicates via an RFID tag (i.e. a radio communication module), e.g. see paragraph [0033], wherein the optical prescription card may be read by an optical card reader (i.e. a third radio communication module) at a pharmacy, e.g. see paragraph [0038].  Furthermore, the optical card may store a patient record (i.e. profile) obtained from a patient database, e.g. see paragraphs [0040]-[0041], wherein the patient record is communicated to the pharmacy via reading of the optical card, e.g. see paragraph [0058], Fig. 10, and wherein a pharmacist may be granted access to the patient record via the optical card, e.g. see paragraph [0041].
Therefore, at the effective filing date, it would have been prima facie obvious to one ordinarily skilled in the art of healthcare to modify the combination of Ghani, Trifunov, Nusimow, and Neuman to incorporate the communication of the patient profile to the pharmacy as taught by Harper in order to prevent a prescription from being filled multiple times, e.g. see Harper paragraph [0038], and because doing so could be performed readily and easily by any person of ordinary skill in the art, without undue experimentation or risk of unexpected results.

Regarding Claim 2, the combination of Ghani, Trifunov, Nusimow, Neuman, and Harper teaches the limitations of Claim 1, and further teaches the following:  The method of universal medical information distribution, the method as claimed in 1 comprises the steps of:
wherein the medical professional PC device includes a second radio communication module (The patient device and physician device communicate over a network, e.g. see Ghani paragraph [0114], wherein the communication network may include a radio frequency link transmitted and received over the air by an antenna system, e.g. see Ghani paragraphs [0164]-[0165] and [0170]-[0173].); 
sending, using the first radio communication module and the second radio communication module, the patient profile from patient identifier device to the medical professional PC device (The system enables communication of patient information (i.e. a patient profile) from a patient to a physician via an IC card, e.g. see Trifunov paragraphs [0023]-[0024] and [0035]-[0037], Figs. 1 and 5, wherein the communication using the IC card may be executed using radio waves (i.e. from the first radio communication module to the second radio communication module), e.g. see Trifunov paragraphs [0033].  At the effective filing date, it would have been prima facie obvious to one ordinarily skilled in the art of healthcare to modify Ghani to incorporate transmitting the patient profiled from the patient identifier device to the medical professional device as taught by Trifunov in order to aid healthcare providers in making the highest quality and most cost-effective choices for a patient, based on the patient’s unique profile, without the need for expensive or time-consuming prior authorization or fail-first processes, e.g. see Trifunov paragraph [0013], and because doing so could be performed readily and easily by any person of ordinary skill in the art, without undue experimentation or risk of unexpected results.); and, 
granting access, using the medical professional PC device, to the medical professional account to view the patient profile with the medical professional PC device (The physician may access a patient profile, e.g. see Nusimow paragraph [0109], Fig. 7.  At the effective filing date, it would have been prima facie obvious to one ordinarily skilled in the art of healthcare to modify Ghani to incorporate providing access to a patient profile to a physician as taught by Nusimow in order to provide an efficient, improved medical practice, e.g. see Nusimow paragraphs [0028]-[0029], and because doing so could be performed readily and easily by any person of ordinary skill in the art, without undue experimentation or risk of unexpected results.).

Regarding Claim 4, the combination of Ghani, Trifunov, Nusimow, Neuman, and Harper teaches the limitations of Claim 1, and further teaches the following:  The method of universal medical information distribution, the method as claimed in 1 comprises the steps of:
prompting, using the medical professional PC device, the medical professional account to upload a current medical condition for the patient profile through the medical professional PC device (The system presents a physician user with a patient profile screen (i.e. a prompt) that enables the physician to input updated (i.e. current) medical data for the patient, e.g. see Nusimow paragraphs [0070] and [0108]-[0109], Fig. 7.  At the effective filing date, it would have been prima facie obvious to one ordinarily skilled in the art of healthcare to modify Ghani to incorporate prompting the user for updated patient medical data as taught by Nusimow in order to provide an efficient, improved medical practice, e.g. see Nusimow paragraphs [0028]-[0029], and because doing so could be performed readily and easily by any person of ordinary skill in the art, without undue experimentation or risk of unexpected results.), wherein the current medical condition is associated to at least one prohibited medication (The system stores all drug interactions and contraindications, wherein the interactions and contraindications may include a patient health condition, for example pregnancy, e.g. see Neuman paragraph [0050]. At the effective filing date, it would have been prima facie obvious to one ordinarily skilled in the art of healthcare to modify Ghani to incorporate the drug patient condition-drug interaction data as taught by Neuman in order to enable healthcare providers to resolve any potential prescription problems before prescriptions are presented to a pharmacist to fill, e.g. see Neuman paragraph [0007], and because doing so could be performed readily and easily by any person of ordinary skill in the art, without undue experimentation or risk of unexpected results.); 
comparing, utilizing the at least one remote server, the prohibited medication to the new medication request with the remote server during the new medication comparison request step in order to identify at least one adverse medication interaction match (The system identifies a potential drug-disease and/or drug-condition contraindication, for example a drug-pregnancy contraindication, and issues an alert when said contraindication is detected, e.g. see Neuman paragraph [0050].  Furthermore, the system makes this identification both from the patient’s medication history as well as when a physician user inputs a new prescription (i.e. the new medication request), e.g. see Neuman paragraphs [0050] and [0066]-[0068].  At the effective filing date, it would have been prima facie obvious to one ordinarily skilled in the art of healthcare to modify Ghani to incorporate the drug patient condition-drug interaction data as taught by Neuman in order to enable healthcare providers to resolve any potential prescription problems before prescriptions are presented to a pharmacist to fill, e.g. see Neuman paragraph [0007], and because doing so could be performed readily and easily by any person of ordinary skill in the art, without undue experimentation or risk of unexpected results.); and
displaying, using the medical professional PC device, a condition conflict message through the medical professional PC device if the at least one adverse medication interaction is identified (The system displays an alert to a user when a drug-disease and/or drug-condition contraindication has been detected, e.g. see Neuman paragraph [0050].  At the effective filing date, it would have been prima facie obvious to one ordinarily skilled in the art of healthcare to modify Ghani to incorporate the drug patient condition-drug interaction data as taught by Neuman in order to enable healthcare providers to resolve any potential prescription problems before prescriptions are presented to a pharmacist to fill, e.g. see Neuman paragraph [0007], and because doing so could be performed readily and easily by any person of ordinary skill in the art, without undue experimentation or risk of unexpected results.). 

Regarding Claim 5, the combination of Ghani, Trifunov, Nusimow, Neuman, and Harper teaches the limitations of Claim 1, and further teaches the following:  The method of universal medical information distribution, the method as claimed in 1 comprises the steps of:
prompting, using the medical professional PC device, the medical professional account to upload a current medical condition for the patient profile through the medical professional account through the medical professional PC device (The system presents a physician user with a patient profile screen (i.e. a prompt) that enables the physician to input updated (i.e. current) medical data for the patient, e.g. see Nusimow paragraphs [0070] and [0108]-[0109], Fig. 7.  At the effective filing date, it would have been prima facie obvious to one ordinarily skilled in the art of healthcare to modify Ghani to incorporate prompting the user for updated patient medical data as taught by Nusimow in order to provide an efficient, improved medical practice, e.g. see Nusimow paragraphs [0028]-[0029], and because doing so could be performed readily and easily by any person of ordinary skill in the art, without undue experimentation or risk of unexpected results.), wherein the current medical condition is associated to at least one prohibited medication (The system stores all drug interactions and contraindications, wherein the interactions and contraindications may include a patient health condition, for example pregnancy, e.g. see Neuman paragraph [0050]. At the effective filing date, it would have been prima facie obvious to one ordinarily skilled in the art of healthcare to modify Ghani to incorporate the drug patient condition-drug interaction data as taught by Neuman in order to enable healthcare providers to resolve any potential prescription problems before prescriptions are presented to a pharmacist to fill, e.g. see Neuman paragraph [0007], and because doing so could be performed readily and easily by any person of ordinary skill in the art, without undue experimentation or risk of unexpected results.); 
comparing, using the at least one remote server, the prohibited medication to the at least one taken medication during the uploading of the new medication request step in order to identify a harmful medication (The system identifies a potential drug-disease and/or drug-condition contraindication, for example a drug-pregnancy contraindication, and issues an alert when said contraindication is detected, e.g. see Neuman paragraph [0050].  Furthermore, the system makes this identification both from the patient’s medication history as well as when a physician user inputs a new prescription (i.e. the new medication request), e.g. see Neuman paragraphs [0050] and [0066]-[0068].  At the effective filing date, it would have been prima facie obvious to one ordinarily skilled in the art of healthcare to modify Ghani to incorporate the drug patient condition-drug interaction data as taught by Neuman in order to enable healthcare providers to resolve any potential prescription problems before prescriptions are presented to a pharmacist to fill, e.g. see Neuman paragraph [0007], and because doing so could be performed readily and easily by any person of ordinary skill in the art, without undue experimentation or risk of unexpected results.); and,
displaying, using the medical professional PC device, a condition conflict message through the medical professional PC device if the harmful medication is identified (The system displays an alert to a user when a drug-disease and/or drug-condition contraindication has been detected, e.g. see Neuman paragraph [0050].  At the effective filing date, it would have been prima facie obvious to one ordinarily skilled in the art of healthcare to modify Ghani to incorporate the drug patient condition-drug interaction data as taught by Neuman in order to enable healthcare providers to resolve any potential prescription problems before prescriptions are presented to a pharmacist to fill, e.g. see Neuman paragraph [0007], and because doing so could be performed readily and easily by any person of ordinary skill in the art, without undue experimentation or risk of unexpected results.).

Regarding Claim 10, the limitations of Claim 10 are substantially similar to those claimed in Claim 5, with the sole difference being that Claim 10 recites performing the comparison during the patient profile generation step as opposed to Claim 5 performing the comparison during the new medication request step.  The system identifies contraindications from both from the patient’s medication history (i.e. during the generation of the patient profile including the patient history) as well as when a physician user inputs a new prescription (i.e. the new medication request), e.g. see Neuman paragraphs [0050] and [0066]-[0068].  Hence the grounds of rejection provided above for Claim 5 are similarly applied to Claim 10.

Regarding Claim 11, as stated above, as presently amended, the limitations of Claim 11 appear to be duplicate limitations of the limitations recited in Claim 4, and hence the grounds of rejection provided above for Claim 4 are similarly applied to Claim 11.

Claim 3 and 9 are rejected under 35 U.S.C. 103 as being unpatentable over the combination of Ghani, Trifunov, Nusimow, Neuman, and Harper in view of Saylor (US Patent No. 9,160,727) and Pavel (Pub. No. US 2017/0021184).

Regarding Claim 3, the the combination of Ghani, Trifunov, Nusimow, Neuman, and Harper teaches the limitations of Claim 1, but does not explicitly teach the following: The method of universal medical information distribution, the method as claimed in 1 comprises the steps of:
(A)	providing, using the at least one remote server, a plurality of licensed medical professional accounts, wherein each licensed medical professional account is associated with a set of verified credentials;
(B)	providing, using the at least one remote server, the medical professional account with an unverified status on the remote server; 
(C)	the medical professional account enters a new set of credentials through the medical professional PC device; 
(D)	relaying, using the medical professional PC device, the new set of credentials from the medical professional PC device to the remote server; 
(E)	comparing, using the at least one remote server, the new set of credentials with the set of verified credentials in order to identify an approved match; 
(F)	updating, using the at least one remote server, the medical professional account from the unverified status to a verified status on the remote server, if an approved match is identified; and, 
(G)	appending, using the at least one remote server, the new set of credentials with the medical professional account;
(H)	wherein the appending the new set of credentials is performed before the generating of the patient profile for the patient account with the remote server;
(I)	wherein the medical professional account entering a new set of credentials is prompted by the medical professional PC device.
(A)-(G)	Saylor teaches that it was old and well known in the art of healthcare, at the effective filing date, for the system to include a server that stores all credential data for all users of the system, e.g. see col. 9, lines 62-67, Fig. 2, wherein the users of the system include doctors (i.e. medical professionals), e.g. see col. 6, lines 2-4, col. 19, lines 3-6, Fig. 12, and wherein the credential data for each account may include verification states, wherein a verification state may be set to verified or unverified, e.g. see col. 10, lines 50-57, col. 11, lines 45-67.  Additionally, a user of the system may add a new credential, e.g. see col. 10, lines 58-67, wherein the server then determines whether the user-added new credential should be changed from unverified to verified by comparing the user’s name with a stored credential, e.g. see col. 10, line 58 through col. 11, line 13, and col. 11, lines 53-67.  
Therefore, at the effective filing date, it would have been prima facie obvious to one ordinarily skilled in the art of healthcare to modify the combination of Ghani, Trifunov, Nusimow, Neuman, and Harper to incorporate the credential verification process as taught by Saylor in order to provide users with confidence in the validity of the credentials, e.g. see Saylor col. 8, lines 18-21 and col. 11, lines 16-19, and because doing so could be performed readily and easily by any person of ordinary skill in the art, without undue experimentation or risk of unexpected results.
(H)-(I)		Pavel teaches that it was old and well known in the art of healthcare, at the effective filing date, for the system to prompt a user for credentials before providing access to the system’s caregiver interface, e.g. see paragraphs [0011] and [0088] – that is, the system performs the credential check and/or verification prior to initiating any functions available to the caregiver interface.  Furthermore, the functions of the system in the caregiver interface include the construction of a patient ECG profile, e.g. see paragraph [0105] – that is, the system prompts a caregiver for his or her credentials, and authenticates the credentials prior to the construction of the patient profile.
Therefore, at the effective filing date, it would have been prima facie obvious to one ordinarily skilled in the art of healthcare to modify the combination of Ghani, Trifunov, Nusimow, Neuman, Harper, and Saylor to incorporate prompting the user for his or her credentials prior to the generation of the patient profile as taught by Pavel in order to prevent the providing of certain information to unauthorized individuals, e.g. see Pavel paragraphs [0060] and [0107], and because doing so could be performed readily and easily by any person of ordinary skill in the art, without undue experimentation or risk of unexpected results.

Regarding Claim 9, the combination of Ghani, Trifunov, Nusimow, Neuman, and Harper teaches the limitations of Claim 1, but does not explicitly teach the following: The method of universal medical information distribution, the method as claimed in 1 comprises the steps of:
(A)	providing, using the at least one remote server, a plurality of licensed pharmaceutical accounts, wherein each licensed pharmaceutical account is associated with a set of verified credentials;
(B)	providing, using the at least one remote server, the pharmaceutical account with an unverified status on the remote server; 
(C)	the pharmaceutical account enters a new set of credentials through the pharmaceutical PC device; 
(D)	relaying, using the pharmaceutical PC device, the new set of credentials from the pharmaceutical PC device to the remote server; 
(E)	comparing, using the at least one remote server, the new set of credentials with the set of verified credentials in order to identify an approved match; 
(F)	updating, using the at least one remote server, the pharmaceutical account from the unverified status to a verified status on the remote server, if an approved match is identified; and, 
(G)	appending, using the at least one remote server, the new set of credentials with the pharmaceutical account with the remote server ;
(H)	wherein the appending the new set of credentials is performed before the generating of the patient profile for the patient account with the remote server;
(I)	wherein the pharmaceutical account entering a new set of credentials is prompted by the pharmaceutical PC device.
(A)-(G)	Saylor teaches that it was old and well known in the art of healthcare, at the effective filing date, for the system to include a server that stores all credential data for all users of the system, e.g. see col. 9, lines 62-67, Fig. 2, wherein the users of the system include doctors and hospital employees, e.g. see col. 6, lines 2-4, col. 19, lines 3-6, Fig. 12, and wherein the credential data for each account may include verification states, wherein a verification state may be set to verified or unverified, e.g. see col. 10, lines 50-57, col. 11, lines 45-67.  Additionally, a user of the system may add a new credential, e.g. see col. 10, lines 58-67, wherein the server then determines whether the user-added new credential should be changed from unverified to verified by comparing the user’s name with a stored credential, e.g. see col. 10, line 58 through col. 11, line 13, and col. 11, lines 53-67.  
Examiner notes that although Saylor does not explicitly teach that a doctor and/or hospital employee may be considered a pharmacist, each of Ghani (e.g. see Ghani paragraph [0072]), Trifunov (e.g. see Trifunov paragraph [0023]), Nusimow (e.g. see Nusimow paragraph [0162]), and Neuman (e.g. see Neuman paragraph [0032]) disclose a system that incorporates a pharmacist.  Hence, the system taught by the combination of Ghani, Trifunov, Nusimow, Neuman, and Harper, which teaches a plurality of pharmacy accounts, is modified by the aforementioned teachings of Saylor to incorporate the verification-related features.  Therefore, at the effective filing date, it would have been prima facie obvious to one ordinarily skilled in the art of healthcare to modify the combination of Ghani, Trifunov, Nusimow, Neuman, and Harper to incorporate the credential verification process as taught by Saylor in order to provide users with confidence in the validity of the credentials, e.g. see Saylor col. 8, lines 18-21 and col. 11, lines 16-19, and because doing so could be performed readily and easily by any person of ordinary skill in the art, without undue experimentation or risk of unexpected results.  
(H)-(I)		Pavel teaches that it was old and well known in the art of healthcare, at the effective filing date, for the system to prompt a user for credentials before providing access to the system’s caregiver interface, e.g. see paragraphs [0011] and [0088] – that is, the system performs the credential check and/or verification prior to initiating any functions available to the caregiver interface.  Furthermore, the functions of the system in the caregiver interface include the construction of a patient ECG profile, e.g. see paragraph [0105] – that is, the system prompts a caregiver for his or her credentials, and authenticates the credentials prior to the construction of the patient profile.
Therefore, at the effective filing date, it would have been prima facie obvious to one ordinarily skilled in the art of healthcare to modify the combination of Ghani, Trifunov, Nusimow, Neuman, Harper, and Saylor to incorporate prompting the user for his or her credentials prior to the generation of the patient profile as taught by Pavel in order to prevent the providing of certain information to unauthorized individuals, e.g. see Pavel paragraphs [0060] and [0107], and because doing so could be performed readily and easily by any person of ordinary skill in the art, without undue experimentation or risk of unexpected results.

Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over the combination of Ghani, Trifunov, Nusimow, Neuman, and Harper in view of Waugh (Pub. No. US 2010/0198401) and Nockley (Pub. No. US 2017/0344724).
Regarding Claim 8, the combination of Ghani, Trifunov, Nusimow, Neuman, and Harper teaches the limitations of Claim 1, and Harper further teaches the following: The method of universal medical information distribution, the method as claimed in 1 comprises the steps of: 
communicably coupling the first radio communication module to the third radio communication module (The optical prescription card (i.e. a patient device) that communicates via an RFID tag (i.e. the first radio communication module), e.g. see Harper paragraph [0033], wherein the optical prescription card may be read by an optical card reader (i.e. a third radio communication module) at a pharmacy, e.g. see Harper paragraph [0038].  At the effective filing date, it would have been prima facie obvious to one ordinarily skilled in the art of healthcare to modify the combination of Ghani, Trifunov, Nusimow, and Neuman to incorporate the communication between the patient device and the pharmacy as taught by Harper in order to prevent a prescription from being filled multiple times, e.g. see Harper paragraph [0038], and because doing so could be performed readily and easily by any person of ordinary skill in the art, without undue experimentation or risk of unexpected results.).
But the combination of Ghani, Trifunov, Nusimow, Neuman, and Harper does not explicitly teach the following
(A)	wherein each new medication request is associated to pharmacy information and a pickup date and time; 
(B)	designating a current date and time as the pickup date and time; and, 
(C)	appending the new medication request into the at least one taken medication for the patient profile. 
(D)	wherein the pharmaceutical account is associated to contact information, and designating the contact information as the pharmacy information using the remote server;
(A)-(C)	Waugh teaches that it was old and well known in the art of healthcare, at the effective filing date, for the system to include a history log of a medication, wherein the history log includes the dispensary (i.e. pharmacy information) and the current date and time of the dispensing of the medication to the patient, e.g. see paragraph [0137], to ensure that the proper processes have been followed  and support the safety of the drug for dispensing to the patient.
Therefore, at the effective filing date, it would have been prima facie obvious to one ordinarily skilled in the art of healthcare to modify the combination of Ghani, Trifunov, Nusimow, Neuman, and Harper to incorporate logging the dispensary and the current date and time as taught by Waugh in order to ensure that the proper processes have been followed  and support the safety of the drug for dispensing to the patient, e.g. see Waugh paragraph [0137], and because doing so could be performed readily and easily by any person of ordinary skill in the art, without undue experimentation or risk of unexpected results.
(D)	Nockley teaches that it was old and well known in the art of healthcare, at the effective filing date, for the system to include a prescription record stored on a prescription database server, wherein the prescription record logs data regarding where the prescription was filled including the pharmacy’s name, address, and phone number (i.e. contact information), e.g. see paragraph [0086], to provide a simple, accurate, and inexpensive method for prescribers and pharmacists to check for issues responsible for medication errors.
Therefore, at the effective filing date, it would have been prima facie obvious to one ordinarily skilled in the art of healthcare to modify the combination of Ghani, Trifunov, Nusimow, Neuman, Harper, and Waugh to incorporate recording the pharmacy contact information as taught by Nockley in order to provide a simple, accurate, and inexpensive method for prescribers and pharmacists to check for issues responsible for medication errors, e.g. see Nockley paragraph [0117], and because doing so could be performed readily and easily by any person of ordinary skill in the art, without undue experimentation or risk of unexpected results.

Claims 12-13 are rejected under 35 U.S.C. 103 as being unpatentable over the combination of Ghani, Trifunov, Nusimow, Neuman, and Harper in view of Bui (Pub. No. US 2003/0140928).

Regarding Claim 12, the combination of Ghani, Trifunov, Nusimow, Neuman, and Harper teaches the limitations of Claim 1, but does not explicitly teach the following: The method of universal medical information distribution, the method as claimed in 1 comprises the steps of: 
(A)	prompting, using the medical professional PC device, the medical professional account to enter a modification to the patient profile through the medical professional PC device; 
(B)	applying, using the at least one remote server, the modification to the patient profile, if the medical professional account enters the modification; 
(C)	alerting, using the pharmaceutical PC device, the pharmaceutical account of the modification through the pharmaceutical PC device; 
(D)	prompting, using the pharmaceutical PC device, the pharmaceutical account to send a confirmation to the medical professional through the pharmaceutical PC device; 
(E)	appending, using the at least one remote server, the confirmation into the patient profile; 
(F)	relaying, using the at least one remote server, the confirmation from the pharmaceutical PC device, and to the medical professional PC device; and, 
(G)	displaying, using the medical professional PC device, the confirmation through the medical professional PC device.
(A)-(G)	Bui teaches that it was old and well known in the art of healthcare, at the effective filing date, for the system to generate a screen (i.e. prompt) for a user, such as a clinician (i.e. a medical professional) user, that enables the user to input medication orders, e.g. see paragraphs [0096]-[0097], Fig. 8.  Furthermore, the generated screens include the ability for the clinician user to make adjustments and modifications to medication orders, e.g. see paragraphs [0055] and [0103], wherein the system may request a pharmacist to approve the modification entered by the clinician, e.g. see paragraph [0056].  Furthermore, the system may save the order information, e.g. see paragraphs [0097] and [0101]-[0102].  Additionally, the clinician is alerted after the order has been authorized (i.e. confirmed), e.g. see paragraph [0137].
Therefore, at the effective filing date, it would have been prima facie obvious to one ordinarily skilled in the art of healthcare to modify the combination of Ghani, Trifunov, Nusimow, Neuman, and Harper to incorporate requiring pharmacist confirmation when a physician wishes to make a modification to the medication request as taught by Bui in order to reduce wastage attributed to discontinued or changed preparations and to ensure patient safety, e.g. see Bui paragraph [0134], and because doing so could be performed readily and easily by any person of ordinary skill in the art, without undue experimentation or risk of unexpected results.

Regarding Claim 13, the combination of Ghani, Trifunov, Nusimow, Neuman, and Harper teaches the limitations of Claim 1, and Ghani further teaches the following:  The method of universal medical information distribution, the method as claimed in 1 comprises the steps of:
Providing, using the at least one remote server, a primary medical professional account and at least one supplementary medical professional account as at least one medical professional account, wherein the primary medical professional account is associated with a primary medical professional PC device and the supplementary medical professional account is associated with a supplementary medical professional PC device (The system includes a physician unit (i.e. primary medical professional account) and a specialist unit (i.e. a supplementary medical professional account), wherein the physician unit and specialist unit comprise devices including any sort of processor enabled communication devices, e.g. see Ghani paragraphs [0113]-[0114], Fig. 1.  Furthermore, the system may be integrated with a pharmacy, e.g. see Ghani paragraph [0072], and hence it would have been obvious to substitute the “specialist unit” with a pharmacist at a pharmacy in order to facilitate the fulfillment of a prescription.).
But the combination of Ghani, Trifunov, Nusimow, and Neuman does not explicitly teach the following: 
(A)	prompting, using the primary medical professional PC device, the primary medical professional account to enter a modification to the patient profile through the primary medical professional PC device; 
(B)	applying, using the at least one remote server, the modification to the patient profile; 
(C)	alerting, using the supplementary medical professional PC device, the supplementary medical professional account of the modification through the supplementary medical professional PC device; 
(D)	prompting, using the supplementary PC device, the supplementary medical professional account to send a confirmation to the primary medical professional account through the supplementary medical professional PC device; 
(E)	appending, using the at least one remote server, the confirmation into the patient profile; 
(F)	relaying, using the at least one remote server, the confirmation from the supplementary medical professional PC device, and to the primary medical professional PC device; and, 
(G)	displaying, using the primary medical professional PC device, the confirmation through the primary medical professional PC device.
(A)-(G)	Bui teaches that it was old and well known in the art of healthcare, at the effective filing date, for the system to generate a screen (i.e. prompt) for a user, such as a clinician (i.e. a primary medical professional) user, that enables the user to input medication orders, e.g. see paragraphs [0096]-[0097], Fig. 8.  Furthermore, the generated screens include the ability for the clinician user to make adjustments and modifications to medication orders, e.g. see paragraphs [0055] and [0103], wherein the system may request a pharmacist (i.e. a supplementary medical professional) to approve the modification entered by the clinician, e.g. see paragraph [0056].  Furthermore, the system may save the order information, e.g. see paragraphs [0097] and [0101]-[0102].  Additionally, the clinician is alerted after the order has been authorized (i.e. confirmed), e.g. see paragraph [0137].
Therefore, at the effective filing date, it would have been prima facie obvious to one ordinarily skilled in the art of healthcare to modify the combination of Ghani, Trifunov, Nusimow, Neuman, and Harper to incorporate requiring pharmacist confirmation when a physician wishes to make a modification to the medication request as taught by Bui in order to reduce wastage attributed to discontinued or changed preparations and to ensure patient safety, e.g. see Bui paragraph [0134], and because doing so could be performed readily and easily by any person of ordinary skill in the art, without undue experimentation or risk of unexpected results.

Conclusion
 Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOHN P GO whose telephone number is (571)270-1658. The examiner can normally be reached Monday-Friday 9:30am-6pm PST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Victoria Augustine can be reached on 313-446-4858. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JOHN P GO/Primary Examiner, Art Unit 3686